Citation Nr: 1550005	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  02-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for headaches. 

In February 2005, the Board issued a decision denying service connection for brain tumor.  The Board also remanded the claim for service connection for headaches.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with regard to the Board's denial of service connection for a brain tumor.  In a July 2007 Memorandum Decision, the Court vacated the Board's February 2005 decision (as to the brain tumor issue) and remanded the case for compliance with the instructions set forth therein.  

In September 2009, the Board remanded this case for further development.  

The record reflects that by September 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent rating, effective December 16, 2010, and a 100 percent rating, effective May 3, 2011.  In May 2012, the Veteran filed a notice of disagreement with the September 2011 rating decision, claiming that the effective date should be earlier to reflect that his claim for his heart was originally filed in 1998.  In October 2012, a statement of the case (SOC) was issued addressing the earlier effective date claim.  Neither the Veteran nor his representative, however, perfected the appeal by filing a substantive appeal (VA Form 9).  Further, while his representative did submit a letter, received January 20, 2013, regarding entitlement to an earlier effective date for the grant of a heart condition, and included a letter in which the Veteran requested a "de novo review", even if these documents are sympathetically construed, such documents were not received in a timely manner as they were received after the appeal period had ended, namely, more than one year after the September 2011 rating decision and more than 60 days after mailing of the SOC in October 2012.  38 C.F.R. §§ 20.202, 20.302.  Thus, the claim for an earlier effective date for the grant of service connection for coronary artery disease is not before the Board at this time. 

In May 2015, the Board denied claims for service connection for a brain tumor and entitlement to a separate disability rating for an eye disability and again, remanded the claim for service connection for headaches for further development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although VA examinations and opinions were provided with respect to the Veteran's headaches in April 2007, Apri 2008 and July 2015, these opinions are inadequate, as the evidence of record suggests additional factors that may indicate the Veteran's headaches were caused or are being aggravated by his service-connected disabilities the examiner did not address.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, neither of the VA examiners specified:  (1) whether headaches were aggravated by hypertension during times when his blood pressure was elevated, although the July 2015 VA examiner indicated this was as a trigger of headaches; (2) whether headaches were aggravated by symptoms of posttraumatic stress disorder (PTSD), including stress, although the July 2015 VA examiner mentioned stress could trigger headaches; and (3) whether headaches were aggravated by treatment for either his hypertension or PTSD.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA neurological disorder specialist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following question as posed:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed headache disorder was caused OR is being aggravated by his service-connected disabilities (namely hypertension and PTSD), including symptoms thereof, specifically:  

(1) the elevated blood pressure from the Veteran's hypertension which was indicated as a trigger for headaches in the July 2015 VA examination;  

(2) or stress from his PTSD, which was also indicated as a trigger for headaches; or 

(3) any treatment/medications rendered for these disabilities.

(b).  If it is determined that the currently diagnosed headache disorder is being aggravated by a service-connected disability, was such aggravation beyond the natural progress of the headache disability at that time.  To the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiners' opinions are responsive to these determinative issues of etiologies of these disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



